ACCEPTED
                                                                                                         01-14-00743-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   5/14/2015 10:00:22 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK
                                     DAVID A. FETTNER
                                 COURT-APPOINTED RECEIVER
                          6700 Sands Point Drive Houston, Texas 77074
                                                                                    FILED IN
Tel: (713) 626-7277                                                          1st COURT    OF APPEALS
                                                                                    Fax: (888) 876-2292
                                                                                 HOUSTON, TEXAS
                                                                             5/14/2015 10:00:22 AM
                                           May 14, 2015                      CHRISTOPHER A. PRINE
                                                                                      Clerk



Christopher A. Prine
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066                                                                 Via E-File

RE:      Cause No.: 01-14-00743-CV; Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher
         and Melissa Ronacher; In the 1st Court of Appeals of Texas.

Dear Mr. Prine:

       Regarding the above-entitled and numbered cause and to put the Court on notice, attached
please find an Order of Dismissal signed by Judge Paul, dismissing Debtor, Julie Fischer’s,
bankruptcy proceeding in the below listed cause:

        Case No.: 15-31572-H3-13; In re Julie Fischer, Debtor; In the United States Bankruptcy
Court for the Southern District of Texas, Houston Division.

        Upon receipt of this letter, please take the actions necessary to return the appellate case to
an active status.

         Should you have any questions, please feel free to contact me. Thank you.

                                                      Sincerely,

                                                      /s/ David A. Fettner
                                                      David A. Fettner
                                                      Court-Appointed Receiver
                                                      Appellee

Attachment

cc:      William K. Vaughn                            Via E-Service
                                                      and/or Via Facsimile: (713) 568-2732
                                                      and/or Via First Class Mail
Letter to First Court of Appeals
May 14, 2015
Page 2

           Clerk of the 234th Judicial District Court                        Via E-File
           of Harris County, Texas

           Marc Ellison                                                      Via E-Service
           TOTZ ELLISON & TOTZ, P.C.                                         and/or Via Facsimile: (713) 275-0308
           2211 Norfolk St., Suite 510                                       and/or Via First Class Mail
           Houston, Texas 77098

           John Fischer                                                      Via First Class Mail
           13419 Balcrest Drive
           Houston, Texas 77070

DAF/cgg

N:\Matters\Active\Fischer(D)-Ramsey-Rec (1481)\Julie Fischer v. Ramsey, et al. (COA)\Corr\Clerk, fw Order of Dismissal 0513 15 200.wpd